 1                                                        THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9
     LVB-OGDEN MARKETING LLC,                              Case No. 2:18-cv-00786-RAJ
10
                              Plaintiff,                   GARNISHEE DEFENDANT BANK
11                                                         OF THE WEST’S MOTION FOR
              v.                                           RECONSIDERATION
12
     SHARON G. BINGHAM,                                    NOTED FOR HEARING:
13                                                         DECEMBER 5, 2018
                              Defendant.
14
     BANK OF THE WEST,
15
                              Garnishee.
16

17                       I.         INTRODUCTION AND RELIEF REQUESTED
18            COMES NOW Garnishee Defendant Bank of the West as Trustee for the Fisher Trusts 1

19   (“Fisher Trustee”) and respectfully requests reconsideration by the Court of the Court’s

20   November 21, 2018 Order, Dkt. #40 (the “Order”), under Local Civil Rule 7(h).

21            Reconsideration is appropriate because manifest error occurred relating to (a) prior

22   evidence related to the Fisher Trustee’s exercise of discretion that was before the Court, but

23   overlooked or misapprehended, and (b) procedural irregularities associated with the Fisher

24
     1
25    The term “Fisher Trusts” refers to the O.D. Fisher Trust and the Nellie Hughes Fisher Trust,
     which are testamentary trusts created pursuant to the terms of O.D. Fisher’s and Nellie Hughes
26   Fisher’s Wills. While these are separate trusts, the trusts’ language is almost identical and they
     have the same trustee, referred to in this Motion as the “Fisher Trustee.”
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
         GARNISHEE DEFENDANT BANK OF THE WEST’S                                       Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
         MOTION FOR RECONSIDERATION - 1                                            Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   Trustee’s in camera submission that unfairly prejudices the proceedings. New facts are also
 2   available to the Court which with reasonable diligence were not previously submitted to the
 3   Court and/or which the Fisher Trustee (and likely the Plaintiff) reasonably believed were
 4   already before the Court.
 5            Under the terms of the Fisher Trusts, if at the time of any distribution to a great
 6   grandchild (like Sharon Bingham) the Trustee deems:
 7            “in its uncontrolled discretion that the beneficiary entitled to such
 8            distributions is incapable of managing to his or her own best interest and
              advantage the property to be distributed, then the Trustee shall have the
 9            authority to withhold such distribution and to either continue to hold it for
              such beneficiary or to distribute it to him or her at such later time or times
10            as the Trustee shall deem advisable, whichever the Trustee in its
              uncontrolled discretion shall deem for the best interests of the beneficiary.” 2
11
              As set out in the in camera submission sent to the Court on August 21, 2018, the Fisher
12
     Trustee exercised that discretion on October 23, 2017, and determined that Sharon Bingham
13
     was incapable of managing the Fisher Trust assets to her own best interest and advantage after
14
     the death of Frances Graham. 3 The Fisher Trustee continued to actively manage the Fisher
15
     Trusts rather than distributing the entire corpus of the Trusts to Defendant. 4 Evidence of the
16
     Trustee’s determination and exercise of discretion has been before the Court via the in camera
17
     submission and is re-submitted with this motion for reconsideration. 5 The Fisher Trustee also
18
     previously informed the Court via the memorandum attached to M. John Way’s June 14, 2018
19
     Affidavit that “[t]he Trustee has exercised and continues to exercise that discretion.” 6
20
              a.       Circumstances justify reconsideration
21
              This motion presents unique facts that warrant the granting of a generally disfavored
22

23   2
       Section VI.G(3) of the Last Will and Testament of O.D. Fisher and the Last Will and
24   Testament of Nellie Hughes Fisher.
     3
       Ebel and Thibedeau Declaration, Exh. A, BOTW000084 Discretionary Oversight Committee
25   Minutes.
     4
       Hobson Declaration at paragraph 5; See also Dkt. #11-1, p.12, line 3.
     5
26     Ebel Declaration, Exh. A.
     6
       Dkt. #11-1, p.12, line 3.
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
         GARNISHEE DEFENDANT BANK OF THE WEST’S                                         Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
         MOTION FOR RECONSIDERATION - 2                                              Seattle, WA 98101-4010
                                                                                    Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   type of motion. It is through this lens, and with the utmost respect for the Court’s time, that
 2   this Motion is filed. Respectfully, the procedural irregularities associated with the Trustee’s in
 3   camera submission of the factual basis for the Trustee exercising discretion (“Discretion
 4   Evidence”) justify reconsideration of the Court’s November 21, 2018 summary judgment
 5   rulings. The procedural irregularities caused a misunderstanding by the parties of the Court’s
 6   treatment of the Discretion Evidence and led to the Court incorrectly applying law to this case
 7   that is inconsistent with the facts. The Fisher Trustee did exercise its discretion and determined
 8   Sharon Bingham is incapable of managing to her own best interest and advantage the assets of
 9   the Fisher Trusts and that evidence was before the Court. The Fisher Trustee submitted the
10   evidence to the Court for in camera review on August 21, 2018 in compliance with the Court’s
11   August 14, 2018 Order, Dkt. #22 directing the submission. 7 The Fisher Trustee also informed
12   the Court on June 14, 2018 in the Joint Memorandum attached to M. John Way’s Affidavit
13   that “[t]he Trustee has exercised and continues to exercise that uncontrolled discretion.” 8
14             The Fisher Trustee now understands from the November 21 Order that the Court never
15   considered the in camera submission or any statement that the Trustee had exercised its
16   discretion, but the Fisher Trustee did not have this understanding at the time of the Court
17   ordered deadline to file their motions for summary judgment. 9 Notably, from Plaintiff’s
18   briefing it appears it too believed the in camera submission was evidence before the Court. 10
19            The misunderstanding by the parties is important as the Court itself found that “[t]he
20   subject matter of the in camera submission – purportedly the basis for the Trustee’s decision
21   to exercise its discretion not to make a distribution from the Fisher Trusts to Sharon Bingham
22   – is potentially relevant to this garnishment proceeding.” 11 The Court also informed the parties
23
     7
24     Ebel Decl. Exh. A.
     8
       Dkt. #11-1, p.12, lines 3-4.
     9
25     Ebel Declaration, paragraph  2.
     10
        Dkt. #28 (asking for delay in September 6, 2018 Summary Judgment deadline since it did
26   not have access to the “secret evidence” submitted to the Court by the Trustee.)
     11
        Dkt. #40, p.4, lines 20-22.The Order also provides that “[t]his Order is made without
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                          Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 3                                               Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   that it deemed the factual grounds relevant and necessary to its consideration of this matter,
 2   that it had not reviewed the in camera submission (which was specifically offered to provide
 3   such information), and that the lack of such evidence was dispositive.
 4            b.       LCR 7(h)(2) procedural criteria
 5            Local Civil Rule 7(h)(2) provides that a motion for reconsideration “shall point out
 6   with specificity the matters which the movant believes were overlooked or misapprehended by
 7   the court, any new matters being brought to the court’s attention for the first time, and the
 8   particular modifications being sought in the Court’s prior ruling.”
 9                     (1)      Matters overlooked or misapprehended by the Court.
10            Respectfully, the Fisher Trustee believes the following matters were overlooked or
11   misapprehended by the Court and that manifest error occurred.                First, the “Discretion
12   Evidence” was before the Court via the in camera submission and Exhibit A to M. John Way’s
13   Affidavit (Dkt. #11). Second, if the Discretion Evidence is not considered before the Court,
14   procedural irregularities reasonably caused confusion and misunderstanding relating to the
15   evidence such that the evidence should now be considered. Third, the Fisher Trustee believes
16   not considering the Discretion Evidence resulted in the Court incorrectly relying on the ruling
17   set forth in In re Petit, 61 B.R. 341, 346 (W.D. Wash. Bankr. 1986) instead of relying on the
18   authority set forth in B.F. Goodrich, 15 Wash.2d 624 (1942) and Knettle v. Knettle, 164 Wash.
19   468 (1931). Finally, it appears from the order that the Court misapprehended how ACH
20   transfers work.
21                     (2)      New matters being brought to the court’s attention for the first
                                time.
22
              The Fisher Trustee presents in support of this motion for reconsideration the following
23
     “new” facts which all stem from the procedural imperfection relating to the in camera
24

25

26   prejudice to the parties negotiating an appropriate protective order or filing materials under
     seal.” Dkt. #40, p.5, lines 2-3.
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                            Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 4                                                 Seattle, WA 98101-4010
                                                                                    Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   submission: a) the in camera submission sent to the Court on August 21, 2018 12, b) declaration
 2   testimony of Stefanie Thibedeau explaining the contents of the in camera submission, and c)
 3   declaration testimony of Michelle Bucklin and Todd Hobson further explaining why and how
 4   the Fisher Trustee determined that Defendant is incapable of managing trust assets to her own
 5   best interest or advantage.
 6                      (3)     Modifications being sought in the Court’s prior ruling.
 7               The Fisher Trustee requests that after reviewing the in camera submission – a redacted
 8   version of which is contemporaneously being filed and served on all parties – and the
 9   arguments and evidence submitted with this motion for reconsideration, that the Court modify
10   the Order so that the Fisher Trustee’s Motion for Summary Judgment is granted and so that
11   the Plaintiff’s Motion for Summary Judgment is denied. Plaintiff’s Motion for Clarification
12   and/or Modification can also likely be stricken.
13                                      II.   EVIDENCE RELIED UPON
14               1.     The Court files and records;
15               2.     The Declaration of Stefanie Thibedeau and exhibits attached thereto, including
16   a redacted copy of the in camera submission sent to the Court on August 21, 2018;
17               3.     The Declaration of David Ebel and exhibits attached thereto;
18               4.     The Declaration of Michelle Bucklin and exhibits attached thereto; and
19               5.     The Declaration of Todd Hobson and exhibits attached thereto.
20        III.        PROCEDURAL HISTORY RELATING TO IN CAMERA DOCUMENTS
21               On June 14, 2018, the Fisher Trustee filed the Affidavit of M. John Way in response to
22   Plaintiff’s Controversion of BOTW’s Answer to Writ of Garnishment. 13 Attached as an
23
     12
24      Ebel Declaration, Exhibit A, is a redacted version of the August 21, 2018 in camera
     submission. After receiving the Court’s November 21, 2018 Order the Fisher Trustee’s
25   counsel sought permission from Defendant’s counsel to file a redacted version of the in camera
     submission. The Defendant’s counsel approved of the filing on December 3, 2018. Ebel
26   Declaration, paragraph 3.
     13
        See Dkt. #11
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                           Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 5                                                Seattle, WA 98101-4010
                                                                                   Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   Exhibit to Mr. Way’s Affidavit was the Joint Memorandum in Support of Affidavit of
 2   Garnishee Bank of the West and Trustee of the Fisher Trusts in Response to Plaintiff’s
 3   Declaration Controverting Garnishee’s Answer to Writ of Garnishment (the “Joint
 4   Memorandum”). 14 In the Joint Memorandum, the Fisher Trustee argued that because the
 5   Fisher Trusts are discretionary and actively managed they are not subject to garnishment by a
 6   beneficiary’s creditors under the Knettle and B.F. Goodrich cases. 15 BOTW and the Fisher
 7   Trustee expressly provided at page 12 of the exhibit to Mr. Way’s Affidavit that “[t]he Trustee
 8   has exercised and continues to exercise that discretion.” 16 The Fisher Trustee also offered in
 9   a footnote to the statement that “[i]f the Court requires further information regarding the
10   Trustee’s basis for exercising its uncontrolled discretion, the Trustee will provide information
11                                                   17
     for review in camera at the Court’s request.”        The Fisher Trustee offered the documents for
12   in camera review because the documents contained information relating to Mrs. Bingham
13   personally. 18
14             On August 14, 2018, the Court entered a Minute Order (Dkt. #22). The Minute Order
15   directed the Fisher Trustee to submit for in camera review by Judge Zilly the Fisher Trustee’s
16   file referenced in footnote 3, above. The Minute Order gave specific instruction for how the
17   submission was to be made and that it had to be done within seven days. The Minute Order
18   also ordered the parties to file motions for summary judgment no later than September 6, 2018.
19             On August 17, 2018, Plaintiff filed an ex parte Motion for Clarification and/or
20   Modification of the August 14, 2018 Minute Order and asked that the Fisher Trustee be
21   required to disclose the contents of the in camera submission to Plaintiff. (Dkt. #23). Counsel
22   for the Fisher Trustee had previously rejected a request by Plaintiff’s counsel for a copy of the
23   internal trustee file because it considered the information contained therein as confidential as
24   14
          Dkt. #11-1
     15
25        Dkt. #11-1.
     16
          Dkt. #11-1, p. 12, line 3.
     17
26        Id., footnote 3.
     18
          Ebel Declaration, paragraph 4.
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                           Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 6                                                Seattle, WA 98101-4010
                                                                                   Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   to Mrs. Bingham. Consistent with its position to the Court, the Trustee also considered the
 2   information sought as outside the scope of the garnishment proceedings. 19
 3            On August 21, 2018, via messenger pick-up at 9:36 a.m., the Fisher Trustee submitted
 4   the Trustee file to the Court for in camera review in compliance with the procedure set forth
 5   in the Court’s August 14, 2018 Minute Order. 20
 6            Also on August 21, 2018, the Court entered another Minute Order, Dkt. #24. That
 7   Minute Order re-noted Plaintiff’s Motion for Clarification and/or Modification (Dkt. #23)
 8   relating to Plaintiff’s access to the in camera documents for August 31, 2018 and invited
 9   response briefs by August 29, and a reply by August 31. That Minute Order also stayed the
10   prior Minute Order directing the Fisher Trustee to produce information for in camera review. 21
11   It should be noted that the 9:36 a.m. messenger pick-up and the Court’s August 21 Minute
12   Order were virtually simultaneous. The new Order did not direct the Trustee to not submit the
13   materials and it did not provide that the Court would not consider the materials.
14            On August 29, 2018, the Fisher Trustee opposed Plaintiff’s Motion for Clarification
15   and/or Modification (Dkt. #26). 22
16            On August 29, 2018, Defendant Bingham also filed a response arguing that information
17   relating to her financial history and capabilities, which she presumed was in the in camera
18   submission, is irrelevant to the garnishment proceedings because the issue was whether the
19   Trustee had discretion to withhold distributions, not why it exercised its discretion. 23 Mrs.
20   19
        Id.
     20
21      Id. at ¶5. A redacted version of that in camera submission is attached to the Declaration of
     David Ebel as Exhibit A.
     21
22      As noted, the in camera submission had been made. As mentioned in other briefing, both
     counsel for the Fisher Trustee were out of town on August 21 and had provided instructions to
23   have the in camera submission sent to the Court in compliance with the August 14 Order. The
     submission occurred. In hindsight, perhaps the Fisher Trustee should have interpreted the
24   Court’s August 21 Order staying the prior order differently, but at the time and until receiving
     the Court’s November 21, 2018 Order the Fisher Trustee did not know or understand that the
25   Court would not consider the evidence the Fisher Trustee submitted to the Court on August
     21.
     22
26      Dkt. #26.
     23
        Dkt. #27.
                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                        Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 7                                             Seattle, WA 98101-4010
                                                                                Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   Bingham in that responsive brief also objected to the Fisher Trustee disclosing personal and
 2   confidential information about her which might be contained in the in camera submission.24
 3            On August 31, 2018, Plaintiff filed a Response in support of its Motion for Clarification
 4   and/or Modification (Dkt. #28) and also asked that the Court vacate the September 6, 2018
 5   deadline for motions for summary judgment if the in camera submission materials are not
 6   provided to Plaintiff beforehand. 25        Consistent with the Fisher Trustee’s apparent
 7   misunderstanding of the status of the in camera submission, it appears from Plaintiff’s briefing
 8   that even the Plaintiff believed the in camera submission was already evidence before the
 9   Court. See Dkt. #28 at p. 3, lines 5-8 (“If there is any further delay in providing the material to
10   Plaintiff, Plaintiff respectfully requests that the Court vacate the current September 6, 2018
11   deadline for motions for summary judgment. Dkt. #24. Plaintiff cannot reasonably be
12   expected to engage in motion practice based on secret evidence it has not been
13   provided.”).
14            The parties did not receive any further instructions from the Court regarding the in
15   camera submission and filed their respective Motions for Summary Judgment on September
16   6, 2018. The first notice the Fisher Trustee had that the Court a) would not and had not
17   reviewed the in camera submission, and b) deemed the in camera submitted materials relevant,
18   occurred on November 21, 2018 when the Court entered the Order from which the Fisher
19   Trustee now seeks reconsideration.
20            The procedural irregularities associated with the in camera documents created a
21   situation which reasonably caused the Fisher Trustee and the Plaintiff to believe the evidence
22   was before the Court and which resulted in undue prejudice to the Garnishee Defendant. It
23   also led to available evidence not being considered by the Court.
24   24
        Mrs. Bingham through her counsel after an attorney eyes only review, upon request by the
25   Fisher Trustee made after receipt of the Court’s November 21, 2018 Order, authorized the
     Fisher Trustee on December 3, 2018 to file a redacted version of the in camera submission
26   with this motion for reconsideration. Ebel Decl. at ¶3.
     25
        See Dkt. #28, page 3, lines 5-8.
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                          Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 8                                               Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1                            IV.       ARGUMENT AND AUTHORITY
 2            A.       LR 7(h) standards
 3            Local Civil Rule 7(h)(1) provides that motions for reconsideration require “a showing

 4   of manifest error in the prior ruling or a showing of new facts or legal authority which could

 5   not have been brought to the [the Court’s] attention earlier with reasonable diligence.” 26

 6            The term “manifest error” has received multiple interpretations from Courts in the

 7   Ninth Circuit. Courts generally do not expressly interpret “manifest error.” However, in

 8   Kowalsksi v. Anova Food, LLC, quoting Reliance Ins. Co. v. Doctors Co., 299 F.Supp.2d 1131,

 9   1154 (D.Haw.2003), the court interpreting the phrase provided that a party “alleging a manifest

10   error of law … must show that the Court ‘committed clear error or that the initial decision was

11   manifestly unjust.” 27

12            With regard to reasonable diligence, an often cited Ninth Circuit case may illuminate

13   when reasonable diligence has been observed in presenting facts to the court. Marlyn

14   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880, 91 U.S.P.Q.2d 1245

15   (9th Cir. 2009). In Marlyn, Plaintiff moved for reconsideration on a motion for preliminary

16   injunction three days following the court’s order, and seven days following the hearing, relying

17   on three new pieces of evidence as the basis. Id. at 876, 880. With regard to each new piece,

18   the court held that the Plaintiff had a prior opportunity to introduce the evidence. Id. at 880.

19   The first piece, a draft distribution contract between the parties, is particularly instructive. Id.

20   Plaintiff discovered the agreement for the first time before the hearing on the preliminary

21   injunction; the court refused to admit it during the hearing. Id. However, the Ninth Circuit held

22   that “it did not prohibit or even discourage Marlyn from submitting” it “before the court made

23   its decision.” Id. Because the Plaintiff did nothing to submit the information to the court, the

24   motion to reconsider was denied. Similar grounds justified denial of reconsideration based on

25   26
       LCR 7(h)(1)
     27
26     Kowalski v. Anova Food, LLC, 958 F.Supp.2d 1147, 1154 (D. Haw. 2013), quoting Reliance
     Ins. Co. v. Doctors Co., 299 F.Supp.2d 1131, 1154 (D. Haw. 2003).
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                           Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 9                                                Seattle, WA 98101-4010
                                                                                   Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   an additional declaration drafted two days prior to the court’s decision. Id. at 881. The
 2   corresponding inference is that the failure to submit such evidence, absent any express
 3   discouragement from the court, was not reasonable diligence. See also Doe v. Trump, 284
 4   F.Supp.3d 1182, 1184 (holding that an additional declaration not submitted until
 5   reconsideration but dated more than five months prior to the issuance of a preliminary
 6   injunction did not constitute “new facts” that could not have been submitted previously by
 7   reasonable diligence). In a case like ours, where the moving party did submit evidence to the
 8   Court through the in camera review process in strict compliance with the Court’s Order, it
 9   should be found that the Fisher Trustee at least exercised reasonable diligence to get the
10   information before the Court, but was apparently unsuccessful due to procedural irregularities,
11   and that the evidence should now be accepted.
12             B.      Manifest error in the prior ruling occurred because a) the Court
                       overlooked or misapprehended prior evidence, and b) procedural
13                     irregularities unduly influenced the proceedings to the Trusts’
                       prejudice.
14
                       1.       Discretion Evidence was before the Court and B.F. Goodrich
15                              should have been applied to find the Fisher Trusts were actively
                                managed and not subject to garnishment by Defendant’s
16                              creditors.
17             The Order provides there is a lack of evidence to indicate that the Trustee made the
18   determination that the beneficiary is incapable of managing her assets to her own best interest
19   and advantage or that the Trustee exercised its uncontrolled discretion (i.e., “Discretion
20   Evidence”). 28 This finding is in error. The Discretion Evidence was before the Court via the
21   in camera submission requested by the Court. 29 The fact that the Fisher Trustee exercised its
22   uncontrolled discretion, which impliedly is based on the standard set forth in the trust
23   documents, was also before the Court via the memorandum attached to the Affidavit of M.
24   John Way filed on June 14, 2018. 30
25   28
          Dkt. #40, p.6, lines 13-17.
     29
26        Ebel Declaration, Exh. A.
     30
          Dkt. #11-1, p.12, line 3.
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                           Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 10                                               Seattle, WA 98101-4010
                                                                                   Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1            The failure to consider the Discretion Evidence is critical to the rulings on the summary
 2   judgment motion. Despite the Fisher Trustee’s analysis of the cases interpreting RCW
 3   6.32.250 as it relates to trust accounts - namely Knettle v. Knettle, Cowles v. Matthews, and
 4   B.F. Goodrich Co. v. Thrash which all find that trust property held under active management
 5   of a trustee is excluded from garnishment – the Court disregarded those cases because it does
 6   not consider the Fisher Trusts as actively managed and discretionary trusts because it has not
 7   reviewed the Discretion Evidence. 31 However, the Discretion Evidence exists and shows the
 8   Fisher Trustee exercised its discretion to determine Sharon Bingham is incapable of managing
 9   to her own best interest and advantage the property that would otherwise be distributed, the
10   assets of the Fisher Trusts, and that the Fisher Trusts are indeed actively managed trusts. This
11   should be dispositive to the Court’s ruling on all three summary judgment motions. It was an
12   error to not consider the Discretion Evidence or at least to not inform the parties prior to the
13   Court’s summary judgment deadline that it would not consider the in camera submission
14   unless the evidence is exchanged.
15                     2.       To the extent the Court finds the Discretion Evidence was not
                                before the Court, it should reconsider the rulings set forth in the
16                              Order because procedural irregularities associated with the in
                                camera submission unduly influenced the proceedings.
17
              The procedural irregularities associated with the in camera submission, as described
18
     above, caused confusion amongst the parties as to the relevance and status of the Discretion
19
     Evidence. This confusion turned dispositive when the Court ruled in the Order that it had not
20
     and would not review the Discretion Evidence and that the absence of such evidence results in
21
     summary judgment rulings adverse to the Fisher Trusts.               Respectfully, this outcome is
22
     manifestly unjust. The Discretion Evidence should have been considered, or the parties should
23
     have been made aware that the evidence would not be considered in time to brief the summary
24
     31
25     Knettle, 164 Wash. 468, 3 P.3d 133 (Wash. 1931); Cowles, 86 P.2d 273 (Wash. 1939); B.F.
     Goodrich, 15 Wash.2d 624, 626-27 (1942) (“[w]e have twice directly held that the corpus
26   of the estate of an active, complicated trust cannot be subjected to claims of creditors of
     a beneficiary.”).
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                             Attorneys at Law
                                                                                    1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 11                                                 Seattle, WA 98101-4010
                                                                                     Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   judgment motions accordingly. The timing of the Court’s ruling on the in camera submission
 2   unduly prejudiced the summary judgment motions. Even Plaintiff argued in its August 31 brief
 3   (Dkt. #28) that the September 6 deadline to file the motions for summary judgment should
 4   have been vacated until the in camera discretionary issue was resolved. The net result of what
 5   actually happened is that the Fisher Trustee received notice that the in camera submission it
 6   sent to the Court had not been reviewed by the Court, and would not be reviewed, on the same
 7   day it was informed via the Order that the Court considered the evidence material and
 8   dispositive.
 9                     3.       The Court found that through the Automated Clearing House the
                                Defendant authorized distributions from the Fisher Trusts
10                              directly into the 2007 SGB Trust.
11            The Court’s Order addressed Sharon Bingham’s authorization of transfers from the
12   Fisher Trusts to the 2007 SGB Trust via the Automated Clearing House (ACH). Bank of the
13   West offers wire transfer of distributions via ACH as a courtesy to the beneficiaries of the
14   trusts it oversees. Beneficiaries, including Mrs. Bingham, may complete an ACH form that
15   will allow the Bank to transfer funds through the ACH system rather than sending checks to
16   the beneficiary. Bank of the West does not generally investigate the recipient of the transfer.
17   Completion of the ACH form did not allow Mrs. Bingham to withdraw money from the Fisher
18   Trusts through ACH, but only allowed the Bank to choose to send money from the Trusts
19   through the ACH system when it exercised its discretion to distribute funds. As the Fisher
20   Trustee has exercised its discretion and withheld distribution of assets, it now not only controls
21   if it will make distributions to or for the benefit of Sharon Bingham, but also in what manner. 32
22            C.       New facts are before the Court which a) the Fisher Trustee
                       reasonably believed were already before the Court via the in camera
23                     submission, and b) explain the in camera documents since those
                       documents are now of full record.
24
              The Court’s Order finds that “the subject matter of the in camera submission –
25

26   32
          Thibedeau Declaration at paragraph 12.
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                          Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 12                                              Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   purportedly the basis for the Trustee’s decision to exercise its discretion not to make a
 2   distribution from the Fisher Trusts to Sharon Bingham – is potentially relevant to this
 3   garnishment proceeding. Any such evidence, should any party wish to rely on it, must be
 4   provided to all parties and will not be reviewed in camera.” See Order at p.4-5. The Court’s
 5   Order clarifies that the Court has not reviewed the in camera submission that was filed in
 6   August, but that the Court considers the in camera submission potentially relevant to the
 7   garnishment proceedings. 33 Based on the procedural history of this matter, and the in camera
 8   submission in particular, the Fisher Trustee believes it previously exercised reasonable
 9   diligence to get the in camera submission before the Court by following the Court’s August
10   14, 2018 Order. Plaintiff also apparently believed the in camera submission was before the
11   Court as secret evidence so the Trustee’s understanding was not unreasonable. 34 The Fisher
12   Trustee respectfully argues that it exercised reasonable diligence to get the evidence before the
13   Court previously, that it just learned the Court had not and would not review the information,
14   and that it is reasonable now for the Court to consider the in camera submission upon
15   reconsideration.
16                     1.       The “new” facts and evidence
17            The new facts before the Court on this motion for reconsideration are two-fold. First,
18   they are facts contained in the in camera submission that was previously made to the Court on
19   August 21, 2018 pursuant to the Court’s August 14, 2018 Minute Order. Thibedeau and Ebel
20   Declarations, Exhibit A. Second, the Fisher Trustee submits additional facts which relate to
21   and explain the in camera submission and the Trustee’s determination now that the in camera
22   submission is of full record. See Bucklin, Hobson and Thibedeau Declarations.
23
     33
24      The Fisher Trustee and Defendant have both previously taken the position that it is the fact
     that the Trustee had exercised discretion, and not what it based its exercise on or how it
25   exercised its discretion, which is relevant to the issue of whether Defendant can “compel
     distribution” of trust assets so that the trust assets are deemed to “belong to” her for purposes
26   of garnishment.
     34
        Dkt. #28, p.3, lines 5-8.
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                         Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 13                                             Seattle, WA 98101-4010
                                                                                 Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1            a.       In camera submission
 2            A redacted version of the in camera submission is attached as Exhibit A to the Ebel

 3   and Thibedeau declarations.        It contains pages bates labeled BOTW00001 through

 4   BOTW00086. As explained in the Thibedeau Declaration, the in camera submission contains

 5   the Trustee file relating to the Fisher Trustee’s determination Sharon Bingham was incapable

 6   of managing her assets to her own best interest and advantage and exercise of discretion to

 7   withhold distribution of the Fisher Trusts’ assets after Frances Graham passed away in May,

 8   2017 .

 9            First, the submission contains the Last Will and Testament of O.D. Fisher and the Last

10   Will and Testament of Nellie Hughes Fisher. 35 These documents create the O.D. Fisher and

11   Nellie Fisher Trusts, which have almost identical language.

12            Second, the submission contains a letter dated February 2, 2016, written by Alison and

13   Dale Foreman, attorneys for Frances Graham, detailing the extent of the Fisher Trustee’s

14   discretion to withhold distributions from Mrs. Bingham upon Frances Graham’s death. 36 The

15   letter cites numerous supporting sources, including other legal experts who had analyzed the

16   Fisher Trusts, in reaching the conclusion the Fisher Trustee has very broad latitude in its

17   discretion for determining that Sharon Bingham is incapable of managing the assets of the

18   Fisher Trusts to her own best interest and advantage and therefore withholding distribution of

19   the Fisher Trusts.

20            Third, the file contains emails between Bank of the West personnel (including Todd

21   Hobson and Michele Bucklin) and Cicilia Elali in June 2017 relating information about Mrs.

22   Bingham, including her educational, financial, and work history. 37 Ms. Elali was Mrs.

23   35
        BOTW000003-BOTW000039
     36
24      BOTW000040-BOTW000044; it has come to the undersigned’s attention that this letter is
     already before the Court in the other “related” case and that it has not been redacted from the
25   in camera submission for this reason. There is no intent by BOTW or the Fisher Trustee to
     waive any attorney-client privilege, to the extent the letter is considered privileged by any other
26   party.
     37
        BOTW000045-BOTW000050.
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                          Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 14                                              Seattle, WA 98101-4010
                                                                                  Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1   Bingham’s Attorney-in-Fact and handled almost all financial matters for Mrs. Bingham. 38
 2            Fourth, out of order is a document summarizing the terms of the Nellie Fisher Trust
 3   and responding to a request by Cicilia Elali and Mrs. Bingham for a discretionary distribution
 4   from the Trust to pay certain bills.39 This document was included with the formal distribution
 5   request documentation that was presented to the Bank’s Trust Committee. Note the document
 6   includes a recommendation clearly reflecting the Trustee’s intention to withhold further
 7   distributions and manage Trust assets for the long term.
 8            Fifth is the request for a discretionary distribution referred to in the prior document. 40
 9            Sixth are various financial statements and documents for Sharon Bingham that were
10   reviewed by the Trustee when determining whether to make the requested distribution and
11   reviewed in relation to the determination Sharon Bingham was incapable of managing to her
12   own best interest and advantage the Fisher Trust assets. 41 These documents include copies of
13   mortgage and property tax statements, bank transactions, and Sharon and David Bingham’s
14   2016 Form 1040 federal income tax return.
15            Seventh is an article on how the Binghams lost most of their family fortune. 42
16            Eighth is a copy of Frances Graham’s death certificate. 43
17            Ninth is documentation from the Trustee’s Discretionary Oversight Committee’s
18   meeting on October 23, 2017 at which time it formally determined Sharon Bingham was
19   incapable of managing to her own best interest and advantage the Fisher Trusts’ assets,
20   exercised its discretion to retain the assets in the Fisher Trusts and approved a one-time
21   discretionary distribution from the Fisher Trusts. 44
22

23   38
          Thibedeau Declaration at paragraph 6.
     39
24        BOTW000051
     40
          BOTW000052 – BOTW000053
     41
25        BOTW000054 – BOTW000074
     42
          BOTW000075 – BOTW000079
     43
26        BOTW000080
     44
          BOTW000081 – BOTW000086
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                            Attorneys at Law
                                                                                   1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 15                                                Seattle, WA 98101-4010
                                                                                    Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1            b.       Supplemental Declaration of Stefanie Thibedeau
 2            Ms. Thibedeau’s Declaration provides context regarding the documents provided in the

 3   in camera submission as well as the process Bank of the West used in exercising its discretion

 4   to determine Sharon Bingham incapable of managing to her own best interest and advantage

 5   the Fisher Trust assets and therefore withholding distribution of such assets from her. As the

 6   Fiduciary Officer currently assigned to the Fisher Trusts, Ms. Thibedeau also addresses the

 7   Bank’s customary use of the ACH system.

 8            c.       Declarations of Todd Hobson and Michelle Bucklin
 9            Mr. Hobson’s and Ms. Bucklin’s Declarations provide context regarding the transfer

10   of the Fisher Trusts to Bank of the West and the basis for determining Sharon Bingham

11   incapable of managing to her own best interest and advantage the Fisher Trust assets.

12                                       VI.    CONCLUSION

13            The Fisher Trustee respectfully requests that the Court reconsider the summary

14   judgment rulings in its November 21, 2018 Order. Key evidence was overlooked inadvertently

15   or as a result of procedural irregularities. The Court also may have misapprehended how

16   automated clearing houses work. Finally, if the in camera submission is not deemed to be

17   before the Court, then it should be considered new facts which with reasonable diligence were

18   previously attempted to be – but unsuccessfully - presented to the Court. Evidence adding

19   context to the in camera submission should also be considered now that the Trustee has

20   authority to disclose the Discretion Evidence to all parties.

21            ///

22            ///

23            ///

24            ///

25            ///

26

                                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                       Attorneys at Law
                                                                              1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 16                                           Seattle, WA 98101-4010
                                                                               Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1            Dated this 5th day of December, 2018.
 2                                               SCHWABE, WILLIAMSON & WYATT, P.C.
 3

 4                                               By:   /s/ David R. Ebel
                                                       David R. Ebel, WSBA #28853
 5                                                     Email: debel@schwabe.com
 6                                               By:   /s/ M. John Way
                                                       M. John Way, WSBA #37052
 7                                                     Email: jway@schwabe.com
                                                       1420 5th Avenue, Suite 3400
 8                                                     Seattle, WA 98101-4010
                                                       Attorneys for Bank of the West as
 9                                                     Trustee for O.D. Fisher Trust and Nellie
                                                       Hughes Fisher Trust
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
      GARNISHEE DEFENDANT BANK OF THE WEST’S                                    Attorneys at Law
                                                                           1420 5th Avenue, Suite 3400
      MOTION FOR RECONSIDERATION - 17                                        Seattle, WA 98101-4010
                                                                            Telephone: 206.622.1711

     PDX\103332\240553\DRE\24351170.2
 1                                      CERTIFICATE OF SERVICE
 2            The undersigned declares under penalty of perjury, under the laws of the State of
 3   Washington, that the following is true and correct:
 4            That on the 5th day of November, 2018, I electronically filed the foregoing
 5   GARNISHEE            DEFENDANT         BANK    OF     THE   WEST’S        MOTION             FOR
 6   RECONSIDERATION with the Clerk of the Court using the CM/ECF system.
 7             William R. Squires III                       Nathan J. Arnold
               Email: rsquires@corrcronin.com               Email: nathan@jjalaw.com
 8             Corr Cronin LLP                              Johnston Jacobowitz & Arnold, PC
               1001 Fourth Avenue, Suite 3900               2701 First Avenue, Suite 200
 9             Seattle, WA 98154                            Seattle, WA 98121
               Tel: 206.625.8600                            Tel: 206.866.3230
10             Fax: 206.625.0900                            Fax: 206.866.3234
               Attorney for Plaintiff LVB-Ogden             Attorney for Defendant Sharon
11             Marketing LLC                                Bingham
12

13
                                                   /s/ David R. Ebel
14                                                 David R. Ebel, WSBA #28853
15

16

17

18

19

20

21

22

23

24

25

26

                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                Attorneys at Law
                                                                                U.S. Bank Centre
                                                                           1420 5th Avenue, Suite 3400
                                                                             Seattle, WA 98101-4010
                                                                            Telephone 206-622-1711
     PDX\103332\240553\DRE\24351170.2
